Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (US Patent Application Publication No. 2019/0138136). With regard to Claim 1, Nakayama discloses a display device comprising: a display panel (2, 5) that has a curved part (outer part of 2) at least at a part of an outer edge (Fig. 1) of the display panel; and a bent connector (4) that is arranged along the curved part and electrically connected to the display panel.
With regard to Claim 2, Nakayama discloses the bent connector having a curved shape (Fig. 4) depending on curvature (Fig. 1) of the curved part.
With regard to Claim 3, Nakayama discloses the bent connector having insulating parts (41) and conductive parts (45) that are arranged alternately in an extending direction of the bent connector.
With regard to Claim 4, Nakayama discloses the bent connector being bent by a larger amount per unit volume at the conductive parts than at the insulating parts.
With regard to Claim 5, Nakayama discloses the bent connector having an outer surface (Fig. 4) that is arranged facing a convex side (Fig. 1) of the curved part larger than an inner surface that is arranged facing in a concave side (Fig. 1) of the curved part.
With regard to Claim 6, Nakayama discloses the bent connector having a flexible part (Fig. 4) that is bent to a curved shape (Fig. 4) along the curved part.
With regard to Claim 7, Nakayama discloses the flexible part being a conductive part (45) that is formed of a conductive member (45).
With regard to Claim 8, Nakayama discloses the bent connector having an uneven surface (Fig. 4) on a lateral surface, the uneven surface including recesses and projections (43b) that are alternately arranged in an extending direction of the bent connector.
With regard to Claim 9, Nakayama discloses the recesses being each formed of an insulating member (42) and the projections are each formed of a conductive member (45).
With regard to Claim 10, Nakayama discloses the bent connector having an insulating layer (41) on at least one of a convex side surface(Fig. 4) and a concave side (Fig. 4) surface of the bent connector.
With regard to Claim 11, Nakayama discloses the insulating layer having recess parts and projecting parts (43b) that are alternately arranged in an extending direction of the bent connector, and the bent connector has an uneven surface on a lateral surface including recesses and projections (Fig. 4) respectively formed by the recess parts and the projecting parts.
With regard to Claim 12, Nakayama discloses the bent connector including insulating parts (41) formed of an insulating member and conductive parts (45) formed of a conductive member that are arranged alternately in an extending direction of the bent connector, and the insulating layer is arranged corresponding only to the conductive parts.
With regard to Claim 13, Nakayama discloses the display panel having electrodes (23) that are connected to a first side of the bent connector, and the electrodes are arranged along the curved part.
With regard to Claim 14, Nakayama discloses a substrate (3) that is electrically connected to the display panel by the bent connector, wherein the substrate has connection terminals (31) that are connected to a second side of the bent connector that is not the first side, and the connection terminals are arranged along the curved part and corresponding to the electrodes of the display panel.
With regard to Claim 15, Nakayama discloses the substrate having a wiring area (Fig. 3) in which wires are arranged, the wiring area including a bundle area and an unbundle area, the wires are connected to the connection terminals, the wires are linear and bundled in the bundle area, the wires diverge from the bundle area toward the connection terminals in the unbundle area, and the unbundle area is along the curved part and corresponds to the connection terminals that are along the curved parts.
With regard to Claim 16, Nakayama discloses a case (5) having an arrangement part in which the bent connector along the curved part is arranged, wherein the case has a chamfer (Fig. 1) at an edge of the arrangement part.
With regard to Claim 17, Nakayama discloses a timepiece (Paragraph 0027) comprising: the display device.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses timepieces, similar to Applicant’s claimed invention, having display devices and bent connectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833